     Case 3:20-cv-00100-CAB-KSC Document 10 Filed 05/29/20 PageID.101 Page 1 of 12



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    ANAND JON ALEXANDER,                               Case No.: 20cv100-CAB-KSC
12                                      Plaintiff,
                                                         ORDER REGARDING
13    v.                                                 DEFENDANTS’ MOTION TO
                                                         DISMISS [Doc. No. 6]
14    RALPH DIAZ,
15                                    Defendant.
16
17          On January 14, 2020, Plaintiff Anand Jon Alexander filed a Complaint for
18    Damages, setting forth six causes of action: (1) Eighth Amendment claim (under 42
19    U.S.C. §1983) for failure to protect inmate from harm; (2) Supervisory liability under 42
20    U.S.C. §1983; (3) Eighth Amendment claim (under 42 U.S.C. §1983) for deliberate
21    indifference to medical condition; (4) Violation of California Civil Code §52.1 (Bane
22    Act); (5) Negligence; and (6) Violation of California Government Code §845.6 (failure to
23    summon or provide immediate necessary care). On March 30, 2020, Defendants Diaz,
24    Pollard, Paramo and Ramirez filed a motion to dismiss the complaint for failure to state a
25    claim. [Doc. No. 6.] On April 24, 2020, Plaintiff filed an opposition. [Doc. No. 8.] On
26    May 7, 2020, Defendants filed a reply to the opposition. [Doc. No. 9.] For the reasons
27    set forth below, the motion to dismiss the complaint is GRANTED WITH LEAVE TO
28    AMEND.

                                                     1
                                                                                  20cv100-CAB-KSC
     Case 3:20-cv-00100-CAB-KSC Document 10 Filed 05/29/20 PageID.102 Page 2 of 12



 1                                ALLEGATIONS OF COMPLAINT
 2           Plaintiff is an inmate incarcerated by the California Department of Corrections and
 3    Rehabilitation (CDCR) at Richard J. Donovan Correctional Facility (Donovan) in San
 4    Diego County. (Compl., ECF 1 at ¶¶ 17 – 19.) Plaintiff was initially classified as a Level
 5    III inmate at the California Correctional Institution, but that classification was reduced to
 6    a Level II after Plaintiff arrived at Donovan. (Id. at ¶¶ 17, 18.) Plaintiff was initially
 7    housed on a sensitive needs yard (D yard) at Donovan, but was transferred to the general
 8    population and housed on E yard on May 30, 2019. (Id. at ¶ 19.) But prior to this transfer,
 9    Plaintiff was assaulted on the sensitive needs yard (D Yard) on May 18, 2019. (Id. at ¶
10    23.)
11           The May 18, 2019 assault was “a racially motivated hate crime.” (Id.) The attack
12    caused “grave bodily injuries, including multiple stab wounds to [Plaintiff’s] face and
13    right eye (requiring over a dozen stitches at the upper orbital), five facial fractures, a
14    lower orbital floor blowout, sinus and nasal fractures, a deviated septum, a 50% abrasion
15    of the right cornea, long term impairment of his vision and respiration, serious nerve
16    damage, PTSD, psychological collateral damage, [and] ongoing therapy, work, and
17    education restriction.” (Id.) Plaintiff was a “‘first tier’ resident,” waiting by the
18    telephones to call his mother on May 18, 2019. (Id. at ¶ 24.) A “second tier” Level IV
19    inmate named Dominic Rizzo, CDCR No. V04967, “somehow managed to/or was
20    allowed to sneak up on [Plaintiff] from behind and stab Plaintiff multiple times in the
21    face. (Id.) Plaintiff blacked out and was kicked and beaten. (Id.) Rizzo should not have
22    been in the day room where the alleged incident happened because first- and second-tier
23    inmates should not be allowed to come into physical contact with each other in the
24    interests of “inmate control, officer safety and the protection of both.” (Id.) A second
25    inmate, Justin Simons CDCR #AK5535, followed up this attack with death threats
26    against Plaintiff on May 25. (Id. at ¶ 25.) Inmate Simons was “Rizzo’s accomplice,” and
27    both inmates are white supremacists. (Id.) Plaintiff told an unnamed correctional officer
28    about the alleged threat. (Id. at ¶ 26.) The unnamed correctional officer told Plaintiff that

                                                      2
                                                                                       20cv100-CAB-KSC
     Case 3:20-cv-00100-CAB-KSC Document 10 Filed 05/29/20 PageID.103 Page 3 of 12



 1    his options were to “(1) go to the hole and nothing happens to Rizzo or Simons; (2) lose
 2    and get sent to a Level III yard elsewhere; or (3) win and go to a Level II yard.” (Id.)
 3            On May 29, 2019, Simons was banging on Plaintiff's cell door, displaying a shank,
 4    and calling Plaintiff “a motherfucker,” and said “I’m going to get you, there is a green
 5    light.” Plaintiff reported the threat, but the pleadings do not say to whom this report was
 6    made. (Id.) Both Simmons’s and Rizzo’s cells were searched, but the pleadings are silent
 7    as to who searched them. (Id.) Plaintiff was locked in his cell “for his protection.” (Id.)
 8    Plaintiff was not provided with a “required” written record being locked within his cell.
 9    (Id.)
10            The Complaint further alleges that “CDCR and the Defendants failed to protect
11    [Plaintiff] by knowingly allowing a known violent Level IV assailant to be housed with,
12    and have open access to, [Plaintiff], a Level II low risk inmate with no history of violence
13    classified as a sensitive needs inmate.” (Id. at ¶ 27.) Plaintiff and Rizzo should have never
14    been placed on the “same yard, much less the same floor, at the same time.” (Id.) “The
15    staff at RJ Donovan have attempted to cover up the incident in several ways, going so far
16    as to try and incriminate [Plaintiff], the only actual victim.” (Id. at ¶ 28.) Defendant
17    Ramirez prepared a false Rules Violation Report stating that the assault “was no more
18    than ‘fighting’ (i.e. mutual Combat) and reported no serious injuries with respect to
19    Plaintiff.” (Id. at ¶ 28(c).)
20            Finally, the Complaint alleges “[t]he institution” failed or refused to transfer
21    Plaintiff to a lower-level yard “because they told them it was [to] be contingent on the
22    outcome of the RVR hearing (based on the false report of ‘fighting’).” (Id. at ¶ 29.) A
23    hearing was held on May 30, 2019, where the Rules Violation Report was dismissed “at
24    the last moment.” (Id.) Plaintiff was then transferred out to lower level II (E Yard) within
25    the same hour. (Id.) “This clearly indicates an attempt to avoid having the reporting
26    officer answer difficult questions under penalty of perjury and to keep the incident under
27    wraps.” (Id.) It took more than seven months of administrative appeals to have inmates
28    Rizzo and Simmons placed on Plaintiff’s “enemy list.” (Id. at ¶ 30.)

                                                     3
                                                                                      20cv100-CAB-KSC
     Case 3:20-cv-00100-CAB-KSC Document 10 Filed 05/29/20 PageID.104 Page 4 of 12



 1          Plaintiff claims serious medical injuries from the alleged assault such as double
 2    vision, nerve damage, and a deviated septum. (Id. at ¶ 31.) “The institution” delayed
 3    Plaintiff’s request for a second opinion on surgery such that the delay made it impossible
 4    for him to have the surgery because of the time lapse. (Id.) “The institution” has not
 5    cleared him to have dental surgery. (Id.) He was put on heavy duty despite medical orders
 6    limiting him to complete rest or light duty. (Id.) “However, as a result of administrative
 7    appeals,” Plaintiff’s assignment to “heavy duty” was excused. (Id.)
 8                                        LEGAL STANDARD
 9          Under Rule 12(b)(6), a party may bring a motion to dismiss based on the failure to
10    state a claim upon which relief may be granted. A Rule 12(b)(6) motion challenges the
11    sufficiency of a complaint as failing to allege “enough facts to state a claim to relief that
12    is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). For
13    purposes of ruling on a Rule 12(b)(6) motion, the court “accept[s] factual allegations in
14    the complaint as true and construe[s] the pleadings in the light most favorable to the non-
15    moving party.” Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th
16    Cir. 2008).
17          Even under the liberal pleading standard of Rule 8(a)(2), which requires only that a
18    party make “a short and plain statement of the claim showing that the pleader is entitled
19    to relief,” a “pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the
20    elements of a cause of action will not do.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
21    (quoting Twombly, 550 U.S. at 555). “[C]onclusory allegations of law and unwarranted
22    inferences are insufficient to defeat a motion to dismiss.” Adams v. Johnson, 355 F.3d
23    1179, 1183 (9th Cir. 2004); see also Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011)
24    (“[A]llegations in a complaint or counterclaim may not simply recite the elements of a
25    cause of action, but must contain sufficient allegations of underlying facts to give fair
26    notice and to enable the opposing party to defend itself effectively.”). “Determining
27    whether a complaint states a plausible claim for relief . . . [is] a context-specific task that
28

                                                     4
                                                                                      20cv100-CAB-KSC
     Case 3:20-cv-00100-CAB-KSC Document 10 Filed 05/29/20 PageID.105 Page 5 of 12



 1    requires the reviewing court to draw on its judicial experience and common sense.”
 2    Iqbal, 556 U.S. at 679.
 3                                           DISCUSSION
 4       A. Eighth Amendment Claim for Deliberate Indifference to Plaintiff’s Safety.
 5       The Eighth Amendment, which applies to the states through the Due Process Clause
 6    of the Fourteenth Amendment, prohibits the infliction of “cruel and unusual
 7    punishments” on those convicted of crimes. Wilson v. Seiter, 501 U.S. 294, 296-97
 8    (1991). Conditions of confinement may, consistent with the Constitution, be restrictive
 9    and harsh. See Rhodes v. Chapman, 452 U.S. 337, 347 (1981). The Eighth Amendment
10    requires, however, that prison officials ensure that inmates receive adequate food,
11    clothing, shelter, and medical care. Hearns v. Terhune, 413 F.3d 1036, 1042 (9th Cir.
12    2005) (citations omitted).
13       A plaintiff who challenges conditions of confinement must essentially make two
14    showings to demonstrate a violation of the Eighth Amendment. Hearns, 413 F.3d at
15    1042. First, the plaintiff must “make an objective showing that the deprivation was ‘
16    sufficiently serious’ to form the basis for an Eighth Amendment violation.” Id. (quoting
17    Wilson, 501 U.S. at 298). Second, the plaintiff must make a subjective showing that the
18    prison officials in issue acted “with a sufficiently culpable state of mind.” Id. A plaintiff
19    must show that the prison officials in issue had actual knowledge of plaintiff’s basic
20    human needs and deliberately refused to meet those needs. Id. Finally, a plaintiff must
21    also demonstrate that the prison officials in issue caused the deprivation about which he
22    complains. See Johnson v. Duffy, 588 F.2d 740, 743-44 (9th Cir. 1978).
23       Prison officials have a duty to take reasonable steps to protect inmates from physical
24    abuse. See Farmer v. Brennan, 511 U.S. 825, 833 (1994); Hearns, 413 F.3d at 1040 (9th
25    Cir.2005). To allege an Eighth Amendment violation for failure to protect, the prisoner
26    must establish that prison officials were “deliberately indifferen[t]” to serious threats to
27    the inmate's safety. See Farmer, 511 U.S. at 834. To demonstrate that a prison official
28    was deliberately indifferent to a serious threat to the inmate's safety, the prisoner must

                                                     5
                                                                                     20cv100-CAB-KSC
     Case 3:20-cv-00100-CAB-KSC Document 10 Filed 05/29/20 PageID.106 Page 6 of 12



 1    show that “the official [knew] of and disregard[ed] an excessive risk to inmate ... safety;
 2    the official must both be aware of facts from which the inference could be drawn that a
 3    substantial risk of serious harm exists, and [the official] must also draw the inference.”
 4    Farmer, 511 U.S. at 837; Gibson v. Cnty. of Washoe, Nev., 290 F.3d 1175, 1187–88 (9th
 5    Cir.2002); Jeffers v. Gomez, 267 F.3d 895, 913 (9th Cir.2001) (per curiam). To prove
 6    knowledge of the risk, however, the prisoner may rely on circumstantial evidence; in fact,
 7    the very obviousness of the risk may be sufficient to establish knowledge. See Farmer,
 8    511 U.S. at 842. Prison officials may, however, avoid liability by presenting evidence
 9    that they lacked knowledge of the risk. See id. at 844; Gibson, 290 F.3d at 1187–88.
10       Where, like here, a plaintiff seeks to hold an individual defendant personally liable for
11    damages, the causation inquiry between the deliberate indifference and the Eighth
12    Amendment deprivation requires a very individualized approach which accounts for the
13    duties, discretion, and means of each defendant. Sweet v. Lucine, 2002 WL 31855365, at
14    *4 (N.D. Cal. 2002), aff’d, 76 Fed. Appx. 133 (9th Cir. 2003) (citing Leer, 844 F.2d at
15    633). The prisoner must set forth specific facts as to each individual defendant’s
16    deliberate indifference. Id. (citing Leer, 844 F.2d at 633-34). There must be an
17    affirmative link between a defendant’s actions and the claimed deprivation. See Rizzo v.
18    Goode, 423 U.S. 362 (1976).
19       Here, Plaintiff fails to allege that any Defendant knew of a specific risk to Plaintiff's
20    safety. Plaintiff alleges that Defendants failed to protect him because he was a Level II
21    inmate housed on the bottom tier, and Rizzo was a Level IV inmate housed on the top
22    tier, and policy forbade top-tier inmates from coming into contact with bottom-tier
23    inmates. (See Complaint at ¶27.) However, these allegations do not rise to a claim for
24    failure to protect. Prison settings are “always potentially dangerous,” and “mere suspicion
25    that an attack will occur” is insufficient to show that prison officials were deliberately
26    indifferent to serious threats to the inmate's safety. Berg v. Kincheloe, 794 F.2d 457, 459–
27    61 (9th Cir.1986).
28

                                                    6
                                                                                     20cv100-CAB-KSC
     Case 3:20-cv-00100-CAB-KSC Document 10 Filed 05/29/20 PageID.107 Page 7 of 12



 1        Plaintiff does not allege that any of the named Defendants had any specific knowledge
 2    that Rizzo or Simmons posed a threat of harm to Plaintiff. Rather, he merely alleges that
 3    he reported the alleged death threat by Simmons to an unnamed staff member “not sued
 4    herein.” (Complaint at ¶26.) However, there is no allegation this alleged report was ever
 5    conveyed to the named Defendants. Because Plaintiff has failed to allege deliberate
 6    indifference by the named Defendants1, he has failed to state an Eighth Amendment
 7    claim for failure to protect. See Farmer, 511 U.S. at 834. Accordingly, Defendants'
 8    motion to dismiss Plaintiff's first claim for relief is GRANTED.
 9        B. Claim for Supervisor Liability Against Diaz, Pollard and Paramo.
10        Section 1983 allows a private citizen to sue for the deprivation of a right secured by
11    federal law. See 42 U.S.C. § 1983; Manuel v. City of Joliet, Ill., 137 S. Ct. 911, 916
12    (2017). To state a claim under Section 1983, a plaintiff must allege that a defendant,
13    while acting under color of state law, personally participated in the deprivation of a right
14    secured by federal law. See Soo Park v. Thompson, 851 F.3d 910, 918 (9th Cir. 2017). A
15    defendant personally participates in the deprivation “if he does an affirmative act,
16    participates in another’s affirmative acts or omits to perform an act which he is legally
17    required to do that causes the deprivation of which complaint is made.” Atayde v. Napa
18    State Hosp., 255 F. Supp. 3d 978, 988 (E.D. Cal. 2017) (quoting Lacey v. Maricopa
19    County, 693 F.3d 896, 915 (9th Cir. 2012) ). Vague and conclusory allegations of
20    personal involvement in an alleged deprivation do not suffice. Id.
21
22
23
24    1
        In his opposition, Plaintiff argues that “[t]hrough discovery, Plaintiff will be able to gather facts from
25    which a reasonable jury will learn why a Level IV inmate like Rizzo was housed with Level II inmates
      on an SNY [Sensitive Needs Yard]. From that evidence, it could conclude that Defendants [footnote
26    omitted] were aware of the risk posed to SNY inmates from inmates like Rizzo, including knowledge
      that SNY inmates were segregated for their own protection.” [Doc. No. 8 at 14-15.] However, Plaintiff
27    must satisfy the [Federal Rules of Civil Procedure] Rule 8 pleading requirements “before the discovery
      stage, not after it.” Mujica v. AirScan Inc., 771 F.3d 580, 593 & fn. 7 (9th Cir. 2014)(emphasis in
28    original).

                                                           7
                                                                                                 20cv100-CAB-KSC
     Case 3:20-cv-00100-CAB-KSC Document 10 Filed 05/29/20 PageID.108 Page 8 of 12



 1        “Supervisory personnel are generally not liable under § 1983 for the actions of their
 2    employees under a theory of respondeat superior.” Id. Thus, when a plaintiff names a
 3    supervisor as a defendant, “the causal link between him or her and the claimed
 4    constitutional violation must be specifically alleged.” Id. (citations omitted). A plaintiff
 5    can satisfy this requirement by alleging that the supervisor “participated in or directed the
 6    violations, or knew of the violations and failed to act to prevent them.” Taylor v. List, 880
 7    F.2d 1040, 1045 (9th Cir. 1989); accord Starr v. Baca, 652 F.3d 1202, 1205-06 (9th Cir.
 8    2011).
 9        Here, the Complaint identifies the policy governing the housing of inmates, but
10    provides no allegations as to how Defendants Diaz, Pollard, or Paramo2 personally failed
11    to follow the policy, or personally knew that their subordinates were not following the
12    policy. There are also no allegations in the Complaint that these Defendants knew that
13    the policy itself resulted in the alleged constitutional violation. Because Plaintiff has not
14    alleged that these Defendants personally engaged in or knew of the alleged violations3,
15    Plaintiff fails to state a claim for supervisor liability as to Defendants Diaz, Pollard or
16    Paramo. Accordingly, Defendants’ motion to dismiss Plaintiff’s second claim for relief is
17    GRANTED.
18        C. Eighth Amendment Claim for Deliberate Indifference to a Medical Condition.
19        To maintain an Eighth Amendment claim based on prison medical treatment under 42
20    U.S.C. § 1983, an inmate must show “deliberate indifference to serious medical needs.”
21    Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006) (quoting Estelle v. Gamble, 429 U.S.
22
23
      2
        Plaintiff does allege that “on information and belief, it is highly probable that Defendant Paramo was
24    either present at the classification meeting when it was decided, via committee override discretion, that
25    Rizzo would be housed on a Level III yard, as opposed to the appropriate Level IV yard, or Defendant
      Paramo was notified of the decision, and failed to reverse it, in effect approving of it.” (Complaint,
26    ¶6.c.i.) While this may show respondeat superior, it does not show knowing approval of a
      constitutional violation. Atayde, 255 F.Supp.3d at 988.
27    3
        Again, while Plaintiff may hope that “[d]iscovery will adequately prove [Defendants’] housing and
      classification decision (or failure to correct them) were constitutionally inadequate,” [Doc. No. 8 at 18],
28    more is required now to fulfill Plaintiff’s Rule 8 pleading requirement. Mujica, 771 F.3d at 593, fn. 7.

                                                           8
                                                                                                20cv100-CAB-KSC
     Case 3:20-cv-00100-CAB-KSC Document 10 Filed 05/29/20 PageID.109 Page 9 of 12



 1    97, 104 (1976)). “[T]here is a two-pronged test for evaluating a claim for deliberate
 2    indifference to a serious medical need:
 3          First, the plaintiff must show a serious medical need by demonstrating that
            failure to treat a prisoner’s condition could result in further significant injury
 4
            or the unnecessary and wanton infliction of pain. Second, the plaintiff must
 5          show the defendant’s response to the need was deliberately indifferent. This
            second prong ... is satisfied by showing (a) a purposeful act or failure to
 6
            respond to a prisoner’s pain or possible medical need and (b) harm caused by
 7          the indifference.[”]
 8    Akhtar v. Mesa, 698 F.3d 1202, 1213 (9th Cir. 2012) (quoting Jett, 439 F.3d at 1096).
 9    A prison official exhibits deliberate indifference when he knows of and disregards a
10    substantial risk of serious harm to inmate health. Farmer v. Brennan, 511 U.S. 825, 837
11    (1970). The official must both know of “facts from which the inference could be drawn”
12    that an excessive risk of harm exists, and he must actually draw that inference. Id. “A
13    determination of ‘deliberate indifference’ involves an examination of two elements: the
14    seriousness of the prisoner’s medical need and the nature of the defendant’s response to
15    that need.” See McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir. 1992), overruled on
16    other grounds by WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th Cir. 1997) (en banc).
17    “Deliberate indifference is a high legal standard.” Toguchi v. Chung, 391 F.3d 1051,
18    1060 (9th Cir. 2004). Even gross negligence is insufficient to establish deliberate
19    indifference to serious medical needs. See Wood v. Housewright, 900 F.2d 1332, 1334
20    (9th Cir. 1990). “A defendant must purposefully ignore or fail to respond to a prisoner’s
21    pain or possible medical need in order for deliberate indifference to be established.”
22    McGuckin, 974 F.2d at 1060. Thus, neither an inadvertent failure to provide adequate
23    medical care, nor mere negligence or medical malpractice, nor a mere delay in medical
24    care (without more), nor a difference of opinion over proper medical treatment, is
25    sufficient to constitute an Eighth Amendment violation. See Estelle, 429 U.S. at 105–06;
26    Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir.1989); Shapley v. Nev. Bd. of State Prison
27    Comm’rs, 766 F.2d 404, 407 (9th Cir. 1984).
28

                                                    9
                                                                                     20cv100-CAB-KSC
     Case 3:20-cv-00100-CAB-KSC Document 10 Filed 05/29/20 PageID.110 Page 10 of 12



 1       Here, there are no allegations in the Complaint showing that Defendants Diaz, Pollard,
 2    Paramo or Ramirez had knowledge of Plaintiff’s medical condition or need for medical
 3    attention. Instead, Plaintiff merely alleges that “the institution dragged out Mr.
 4    Alexander’s request for a second opinion on surgery to such a point that, the delay made
 5    it impossible to go ahead with the recommended surgeries due to the time lapse.”
 6    (Complaint, ¶31.) Alleging the “institution” denied Plaintiff medical care is insufficient
 7    to state an Eighth Amendment claim against the individual Defendants. Accordingly,
 8    Defendants’ motion to dismiss Plaintiff’s third claim for relief is GRANTED.
 9       D. Claim Under California Civil Code Section 52.1(B).
10       California Civil Code § 52.1, also known as the Bane Act, holds individuals liable for
11    violating or interfering with the rights of others by “threat, intimidation, or coercion.”
12    “Although analogous to § 1983, [the Bane Act] is not tantamount to a § 1983 violation,
13    requiring more than evidence of a violation of rights.” Davis v. City of San Jose, 69 F.
14    Supp. 3d 1001, 1007 (N.D. Cal. 2014); See Venegas v. Cty. of L.A., 32 Cal. 4th 820, 843
15    (2004) (“Civil Code section 52.1 ... [is] limited to threats, intimidation, or coercion that
16    interferes with a constitutional or statutory right.”). Thus, to prove a Bane Act claim, a
17    plaintiff must demonstrate that the interference was accompanied by an act of coercion.
18    Muhammad v. Garrett, 66 F. Supp. 3d 1287, 1295 (E.D. Cal. 2014).
19       Here, there is nothing in the Complaint showing that any named Defendant made any
20    threat toward Plaintiff. In fact, the Complaint is devoid of any allegations of personal
21    interaction between any Defendant and Plaintiff. Moreover, there are no allegations that
22    Defendants took any violent act against Plaintiff, or threatened him with violence.
23    Because Plaintiff fails to allege such threats, he fails to state a claim under California
24    Civil Code §52.1. Accordingly, Defendants’ motion to dismiss the fourth claim for relief
25    is GRANTED.
26       E. Claim for Negligence.
27       A claim for negligence requires duty, breach, causation, and damages. Hayes v. Cnty.
28    of San Diego, 305 P.3d 252, 255 (Cal. 2013). Here, Plaintiff alleges various duties

                                                    10
                                                                                     20cv100-CAB-KSC
     Case 3:20-cv-00100-CAB-KSC Document 10 Filed 05/29/20 PageID.111 Page 11 of 12



 1    regarding the housing of inmates, but does not allege how each named Defendant
 2    breached those duties. Plaintiff’s argument that “they [Defendants] breached those duties
 3    by allowing the very harm they are intended to forestall to befall Plaintiff” [Doc. No. 8 at
 4    25] is insufficient. The fact that a harm occurred and that duties exist does not show how
 5    the duties were breached and whether those breaches caused the harm. Because Plaintiff
 6    fails to provide specific allegations as to breach and causation, Plaintiff fails to state a
 7    claim for negligence. Accordingly, Defendants’ motion to dismiss the fifth claim for
 8    relief is GRANTED.
 9       F. Claim Under California Government Code Section 845.6.
10       California Government Code § 845.6 provides:
11         Neither a public entity nor a public employee is liable for injury proximately
           caused by the failure of the employee to furnish or obtain medical care for a
12
           prisoner in his custody; but ... a public employee, and the public entity where
13         the employee is acting within the scope of his employment, is liable if the
           employee knows or has reason to know that the prisoner is in need of
14
           immediate medical care and he fails to take reasonable action to summon
15         such medical care....
      See Cal. Gov't Code § 845.6.
16
            California courts have narrowly interpreted § 845.6 to create limited liability only
17
      when: (1) the public employee ‘knows or has reason to know of the need,’ (2) of
18
      ‘immediate medical care,’ and (3) ‘fails to take reasonable action to summon such
19
      medical care.’ “ Castaneda v. Dep't of Corrs. & Rehab., 212 Cal.App.4th 1051 (2013).
20
      Here, Plaintiff makes no allegations that Defendants, or any other correctional staff
21
      member, knew that Plaintiff was attacked on May 19, 2018, and that they failed or
22
      refused to summon medical care for Plaintiff. Similarly, there are no allegations that any
23
      Defendant knew Plaintiff later needed surgery or dental work, but refused to arrange for
24
      those services. Because Plaintiff fails to allege that any Defendant knew Plaintiff was
25
      attacked and failed to summon medical care, Plaintiff fails to state a claim under
26
      California Government Code §845.6. Accordingly, Defendants’ motion to dismiss the
27
      sixth claim for relief is GRANTED.
28

                                                     11
                                                                                       20cv100-CAB-KSC
     Case 3:20-cv-00100-CAB-KSC Document 10 Filed 05/29/20 PageID.112 Page 12 of 12



 1                                        CONCLUSION
 2          For the reasons set forth above, Defendants’ motion to dismiss the Complaint is
 3    GRANTED WITH LEAVE TO AMEND. Plaintiff shall have until June 30, 2020 to
 4    file a First Amended Complaint.
 5          IT IS SO ORDERED.
 6    Dated: May 29, 2020
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 12
                                                                                20cv100-CAB-KSC
